Detailed Action
This action is in response to Applicant's communications filed 13 July 2022.
No claims was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 13 July 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        
Response to Amendments/Arguments
Applicant's arguments, filed 13 July , regarding the rejections of claims 1-20 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin") in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors").

Regarding Claim 1,
Lin teaches a computer-implemented method for classifying heartbeats using patient electrocardiogram (ECG) data, comprising:
receiving the ECG data (Figure 1, ECG signals, p. 2; "The ambulatory electrocardiogram (ECG) is a powerful and noninvasive tool that can provide long-term cardiac information for the diagnosis of cardiac functions." sec. 1, p. 1), the ECG data comprising unstructured waveform data (Figure 1, Morphological feature extraction, p. 1, " The wavelet transform was applied in this study to extract the morphological features of the QRS wave." sec. 2.4, p. 3) and corresponding structured time interval data (Figure 1, RR interval feature extraction, p. 2; " The RR interval was defined as the interval between two successive R waves." sec. 2.1, p. 3) relating to a plurality of heartbeats ("The heartbeat classes included in this study are class N, consisting of the normal and bundle branch block beats, class S, consisting of supraventricular ectopic beats, and class V, consisting of ventricular ectopic beats, according to the AAMI recommendations. Three datasets were used for the training and testing of the proposed heartbeat classification system." sec. 2.2, p. 3), and
providing the unstructured waveform data in a first path of a machine learning architecture (Figure 1, Morphological feature extraction, p. 1, " The wavelet transform was applied in this study to extract the morphological features of the QRS wave." sec. 2.4, p. 3), generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data ("2.5. Morphological Features Extracted Using the Linear Pre-diction Modelling. Figure 8 is a block diagram of a linear prediction model for modeling the input QRS wave, where 𝐷 is the prediction depth and 𝑊(𝑧) denotes the 𝑧-transform system function of the Wiener filter with finite impulse response." p. 4; "Two optimal filter coefficients, 𝑤 (0) and 𝑤 (1) of a first-order linear prediction model with the prediction depth 𝐷=1, are applied as the morphological features of QRS wave in this study. Figures 9, 10,and 11 illustrate the results of the linear prediction modeling for a normal beat from recording 101, an atrial premature beat from recording 209, and a premature ventricular beat from recording 119, respectively." sec. 2.5, p. 7)
providing the structured time interval data in a second path of the machine learning architecture (Figure 1, RR interval feature extraction, p. 2; "The RR interval was defined as the interval between two successive R waves." sec. 2.3, p. 3); generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, in the second path of the machine learning architecture ("Following the previous studies [2–6], four RR interval features were extracted in this study including the previous RR interval, the post-RR interval, the averaged 1 min RR interval, and the averaged 20 min RR interval" sec. 2.3, p. 3)
classifying one or more of the plurality of heartbeats in the ECG data ("The heartbeat classes included in this study are class N, consisting of the normal and bundle branch block beats, class S, consisting of supraventricular ectopic beats, and class V, consisting of ventricular ectopic beats, according to the AAMI recommendations. Three datasets were used for the training and testing of the proposed heartbeat classification system." sec. 2.2, p. 3) by combining the first plurality of output values using the waveform data and the second plurality of output values using the corresponding time interval data (Figure 1, Linear discriminant classification, p. 2; "This study used the linear discriminant classification method to combine the extracted RR intervals and morphological features and to classify the normal, supraventricular ectopic, and ventricular ectopic heartbeats." sec. 2.6, p. 7).

Lin does not explicitly teach providing the unstructured waveform data to a convolutional neural network; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data 
Rajpurkar teaches providing the unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3) to a convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying one or more of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of Lin to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Lin does not explicitly providing the structured time interval data to a fully-connected neural network; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches providing the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
wherein the architectures for the first path and second path are different structures (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34; Rajpurkar teaches using a CNN to analyze the waveform while Kelwade teaches using a neural network to analyze the time series data)
Lin and Kelwade are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of Lin to use the artificial neural network classifier of Kelwade for the time series data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use classifiers with satisfactory performances in classifying different types of heartbeats, as suggested by Kelwade ("The proposed algorithm is predicted with next 30% of the datasets and satisfactory results obtained with prediction overall accuracy of 97%. " Abstract, p. 30; "The accuracy of discrimination of NSR, PVC, AFIB, LBBB and BII are 100%, 80%, 100%, 96.70%, and 100%, respectively." sec. 4, p. 34).

Lin does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to combining two channels of information in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Kelwade combination with the fusion strategy of Zhang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Lin does not explicitly teach wherein a mobile device is configured to receive the ECG data from a remote sensor device.
Spors teaches wherein a mobile device (FIG. 1, Mobile Device 135) is configured to receive the ECG data from a remote sensor device (FIG. 1, Sensor Devices 140, Monitoring Application 136) ("when applied to the body of patient 103, the body sensor 141 captures biometric data (e.g., heart rate, ECG data, etc.) in real-time. In addition, each of the sensor devices 140 may be configured to transmit the body-related metrics electronically to the monitoring application 136 on the mobile device 135. In turn, the monitoring application 136 sends the captured metrics to the workflow server 110 which can be used to trigger health events which are processed using the tasks 114 and queues 115." [0028]).
Lin and Spors are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat classifier of the Lin/Rajpurkar/Kelwade/Zhang combination with the heartbeat monitoring environment of Spors.  The modification would have been obvious because one of ordinary skill in the art would be motivated to monitor the health of a patient remotely, as suggested by Spors (Spors: [0005]).

Regarding Claim 2,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to combining two channels of information in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Kelwade/Spors combination with the fusion strategy of Zhang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 3,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Rajpurkar further teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Spors to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Regarding Claim 4,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 3.  Rajpurkar further teaches wherein the set of connected layers is repeated in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Spors to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Regarding Claim 5,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 4.  Rajpurkar further teaches wherein the set of connected layers is repeated at least ten times in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Spors to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Regarding Claim 6,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 4. Rajpurkar further teaches wherein the convolutional neural network further comprises a plurality of convolution layers, a plurality of batch normalization layers, and a plurality of activation function layers, in addition to the set of connected layers (Figure 2, x15; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step."; Examiner notes that dropout is a regularization technique).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Spors to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Regarding Claim 7,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Kelwade further teaches wherein the second path does not comprise a convolution layer and wherein the second path comprises a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33; "In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34).
Lin and Kelwade are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Zhang/Spors combination to use the artificial neural network classifier of Kelwade for the time series data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use classifiers with satisfactory performances in classifying different types of heartbeats, as suggested by Kelwade ("The proposed algorithm is predicted with next 30% of the datasets and satisfactory results obtained with prediction overall accuracy of 97%. " Abstract, p. 30; "The accuracy of discrimination of NSR, PVC, AFIB, LBBB and BII are 100%, 80%, 100%, 96.70%, and 100%, respectively." sec. 4, p. 34).

Regarding Claim 10,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Lin further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs) ("The extracted features described in the previous section for the classification of normal, supraventricular ectopic, and ventricular ectopic heartbeats are summarized in Table 2" sec. 3, p. 8).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin") in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors"), and Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li").

Regarding Claim 8,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Lin does not explicitly teach verifying, using the machine learning architecture, that the heartbeat comprises a beat, based on the concatenated first plurality of output values and second plurality of output values
Ming Li teaches verifying ("ECG based subject verification", sec. 1, p. 2769; "cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769), using the machine learning architecture (Fig. 1, p. 3770; "we propose a novel shift-invariant beat normalization and outlier removal method utilizing the outputs from two different R peak detectors. Moreover, we apply PCA on the normalized ECG beat waveforms to extract the low dimensional features followed by linear discriminant analysis (LDA) and within-class covariance normalization (WCCN) [22, 23, 24] for beat variability compensation. Finally, cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769; " HDP-AR-HMM is adopted to map the raw ECG data into a sequence of state labels (strings) by performing joint segmentation and clustering [27] rather than simple quantization [35]. Compared to the traditional HMM model for ECG segmenta-tion [36], this unsupervised HDP-AR-HMM does not require pre-annotated segment labels and boundaries for training and can au- tomatically determine the model size and reﬁne model for new un-seen data [26, 27]." sec. 3.2, p. 3771), that the heartbeat comprises a beat ("ECG based subject verification" p. 1, p. 3769), based on the concatenated first plurality of output values and the second plurality of output values (Fig. 1, Pre-processing two branches in the proposed system; "Since heartbeat and segment level subsystems model the ECG signal from different views and the latter one also covers information from those irregular beats, we perform score level fusion to utilize their complementary information and improve the performance." sec. 1, p. 3770).
Lin and Ming Li are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ensemble classifier of the Lin/Rajpurkar/Kelwade/Zhang/Spors combination with the multimodal biometric fusion and ECG based verification of Ming Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of verification scoring and outperform the baseline, as suggested by Ming Li ("Combining the aforementioned two subsystems together further improved the performance and outperformed the PCA baseline by 25% relatively on the PTB database." sec. Abstract, p. 3769).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin") in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 9,
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  The Lin/Rajpurkar/Kelwade/Zhang/Spors combination does not explicitly teach processing the ECG data to generate the waveform data and the time interval data, the processing comprising identifying the plurality of heartbeats in the ECG data.
Li teaches processing the ECG data (Fig. 5.2, ECG lead A, ECG lead B, p. 73) to generate the waveform data ("All ECG signals were filtered with two median filters to remove the baseline wander. Unwanted power-line and high-frequency noise was removed from the baseline corrected ECG with a 12-tap low-pass filter. Each signal was processed with a median filter (200-ms duration) to separate QRS complexes and P-waves." sec. 5.2.1, p. 72) and the time interval data ("B. Heartbeat Detection: The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis; C. Heartbeat Segmentation: The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73), the processing comprising identifying the plurality of heartbeats in the ECG data ("B. Heartbeat Detection The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis. C. Heartbeat Segmentation The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73).
The Lin/Rajpurkar/Kelwade/Zhang/Spors combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Lin/Rajpurkar/Kelwade/Zhang/Spors combination with the ECG processing steps of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to have high performance accuracy (Li: Abstract, p. x) and is a fundamental step in ECG analysis (Li: sec. 4, p. 32).

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin") in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 15,
	Lin teaches receiving patient electrocardiogram (ECG) data (Figure 1, ECG signals, p. 2; "The ambulatory electrocardiogram (ECG) is a powerful and noninvasive tool that can provide long-term cardiac information for the diagnosis of cardiac functions." sec. 1, p. 1);
pre-processing the ECG data, comprising: generating unstructured waveform data relating to the detected plurality of heartbeats (Figure 1, Morphological feature extraction, p. 1, " The wavelet transform was applied in this study to extract the morphological features of the QRS wave." sec. 2.4, p. 3); and
generating corresponding structured time interval data relating to the plurality of heartbeats (Figure 1, RR interval feature extraction, p. 2; " The RR interval was defined as the interval between two successive R waves." sec. 2.1, p. 3) relating to a plurality of heartbeats ("The heartbeat classes included in this study are class N, consisting of the normal and bundle branch block beats, class S, consisting of supraventricular ectopic beats, and class V, consisting of ventricular ectopic beats, according to the AAMI recommendations. Three datasets were used for the training and testing of the proposed heartbeat classification system." sec. 2.2, p. 3);
providing the unstructured waveform data in a first path of a machine learning architecture (Figure 1, Morphological feature extraction, p. 1, " The wavelet transform was applied in this study to extract the morphological features of the QRS wave." sec. 2.4, p. 3), generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data ("2.5. Morphological Features Extracted Using the Linear Pre-diction Modelling. Figure 8 is a block diagram of a linear prediction model for modeling the input QRS wave, where 𝐷 is the prediction depth and 𝑊(𝑧) denotes the 𝑧-transform system function of the Wiener filter with finite impulse response." p. 4; "Two optimal filter coefficients, 𝑤 (0) and 𝑤 (1) of a first-order linear prediction model with the prediction depth 𝐷=1, are applied as the morphological features of QRS wave in this study. Figures 9, 10,and 11 illustrate the results of the linear prediction modeling for a normal beat from recording 101, an atrial premature beat from recording 209, and a premature ventricular beat from recording 119, respectively." sec. 2.5, p. 7)
classifying one or more of the plurality of heartbeats in the ECG data ("The heartbeat classes included in this study are class N, consisting of the normal and bundle branch block beats, class S, consisting of supraventricular ectopic beats, and class V, consisting of ventricular ectopic beats, according to the AAMI recommendations. Three datasets were used for the training and testing of the proposed heartbeat classification system." sec. 2.2, p. 3) by combining the first plurality of output values using the waveform data and the second plurality of output values using the corresponding time interval data (Figure 1, Linear discriminant classification, p. 2; "This study used the linear discriminant classification method to combine the extracted RR intervals and morphological features and to classify the normal, supraventricular ectopic, and ventricular ectopic heartbeats." sec. 2.6, p. 7).


Lin does not explicitly teach providing the unstructured waveform data to a convolutional neural network; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data 
Rajpurkar teaches providing the unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3) to a convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying one or more of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of Lin to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Lin does not explicitly providing the structured time interval data to a fully-connected neural network; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches providing the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
wherein the architectures for the first path and second path are different structures (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34; Rajpurkar teaches using a CNN to analyze the waveform while Kelwade teaches using a neural network to analyze the time series data)
Lin and Kelwade are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of Lin to use the artificial neural network classifier of Kelwade for the time series data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use classifiers with satisfactory performances in classifying different types of heartbeats, as suggested by Kelwade ("The proposed algorithm is predicted with next 30% of the datasets and satisfactory results obtained with prediction overall accuracy of 97%. " Abstract, p. 30; "The accuracy of discrimination of NSR, PVC, AFIB, LBBB and BII are 100%, 80%, 100%, 96.70%, and 100%, respectively." sec. 4, p. 34).
Lin does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to combining two channels of information in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Kelwade combination with the fusion strategy of Zhang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Lin does not explicitly teach detecting a plurality of heartbeats based on the ECG data.
Li teaches detecting a plurality of heartbeats based on the ECG data (Fig. 5.2, ECG lead A, ECG lead B, p. 73);
The Lin/Rajpurkar/Kelwade/Zhang combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Lin/Rajpurkar/Kelwade/Zhang combination with the ECG processing steps of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to have high performance accuracy (Li: Abstract, p. x) and is a fundamental step in ECG analysis (Li: sec. 4, p. 32).

Regarding Claim 16,
The Lin/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to combining two channels of information in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Kelwade/Li combination with the fusion strategy of Zhang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Lin/Rajpurkar/Kelwade/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 17,
The Lin/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique); and
wherein the set of connected layers is repeated in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Li to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1). 

Regarding Claim 18,
The Lin/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar further teaches wherein the set of connected layers is repeated at least ten times in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Li to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1). 

Regarding Claim 20,
The Lin/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Lin further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs) ("The extracted features described in the previous section for the classification of normal, supraventricular ectopic, and ventricular ectopic heartbeats are summarized in Table 2" sec. 3, p. 8).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin")  in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), and Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li").

Regarding Claim 11,
Lin teaches receiving the ECG data (Figure 1, ECG signals, p. 2; "The ambulatory electrocardiogram (ECG) is a powerful and noninvasive tool that can provide long-term cardiac information for the diagnosis of cardiac functions." sec. 1, p. 1), the ECG data comprising unstructured waveform data (Figure 1, Morphological feature extraction, p. 1, " The wavelet transform was applied in this study to extract the morphological features of the QRS wave." sec. 2.4, p. 3) and corresponding structured time interval data (Figure 1, RR interval feature extraction, p. 2; " The RR interval was defined as the interval between two successive R waves." sec. 2.1, p. 3) relating to a plurality of heartbeats ("The heartbeat classes included in this study are class N, consisting of the normal and bundle branch block beats, class S, consisting of supraventricular ectopic beats, and class V, consisting of ventricular ectopic beats, according to the AAMI recommendations. Three datasets were used for the training and testing of the proposed heartbeat classification system." sec. 2.2, p. 3), and
providing the unstructured waveform data in a first path of a machine learning architecture (Figure 1, Morphological feature extraction, p. 1, " The wavelet transform was applied in this study to extract the morphological features of the QRS wave." sec. 2.4, p. 3), generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data ("2.5. Morphological Features Extracted Using the Linear Pre-diction Modelling. Figure 8 is a block diagram of a linear prediction model for modeling the input QRS wave, where 𝐷 is the prediction depth and 𝑊(𝑧) denotes the 𝑧-transform system function of the Wiener filter with finite impulse response." p. 4; "Two optimal filter coefficients, 𝑤 (0) and 𝑤 (1) of a first-order linear prediction model with the prediction depth 𝐷=1, are applied as the morphological features of QRS wave in this study. Figures 9, 10,and 11 illustrate the results of the linear prediction modeling for a normal beat from recording 101, an atrial premature beat from recording 209, and a premature ventricular beat from recording 119, respectively." sec. 2.5, p. 7)
providing the structured time interval data in a second path of the machine learning architecture (Figure 1, RR interval feature extraction, p. 2; "The RR interval was defined as the interval between two successive R waves." sec. 2.3, p. 3); generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, in the second path of the machine learning architecture ("Following the previous studies [2–6], four RR interval features were extracted in this study including the previous RR interval, the post-RR interval, the averaged 1 min RR interval, and the averaged 20 min RR interval" sec. 2.3, p. 3)
classifying one or more of the plurality of heartbeats in the ECG data ("The heartbeat classes included in this study are class N, consisting of the normal and bundle branch block beats, class S, consisting of supraventricular ectopic beats, and class V, consisting of ventricular ectopic beats, according to the AAMI recommendations. Three datasets were used for the training and testing of the proposed heartbeat classification system." sec. 2.2, p. 3) by combining the first plurality of output values using the waveform data and the second plurality of output values using the corresponding time interval data (Figure 1, Linear discriminant classification, p. 2; "This study used the linear discriminant classification method to combine the extracted RR intervals and morphological features and to classify the normal, supraventricular ectopic, and ventricular ectopic heartbeats." sec. 2.6, p. 7);
determining a probability ("posterior probability P" sec. 2.6, p. 7) that the heartbeat comprises a ventricular ectopic beat ("The extracted features described in the previous section for the classification of normal, supraventricular ectopic, and ventricular ectopic heartbeats are summarized in Table 2" sec. 3, p. 8).

Lin does not explicitly teach providing the unstructured waveform data to a convolutional neural network; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data 
Rajpurkar teaches providing the unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3) to a convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying one or more of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of Lin to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Lin does not explicitly providing the structured time interval data to a fully-connected neural network; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches providing the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
wherein the architectures for the first path and second path are different structures (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34; Rajpurkar teaches using a CNN to analyze the waveform while Kelwade teaches using a neural network to analyze the time series data)
Lin and Kelwade are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of Lin to use the artificial neural network classifier of Kelwade for the time series data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use classifiers with satisfactory performances in classifying different types of heartbeats, as suggested by Kelwade ("The proposed algorithm is predicted with next 30% of the datasets and satisfactory results obtained with prediction overall accuracy of 97%. " Abstract, p. 30; "The accuracy of discrimination of NSR, PVC, AFIB, LBBB and BII are 100%, 80%, 100%, 96.70%, and 100%, respectively." sec. 4, p. 34).

Lin does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to combining two channels of information in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Kelwade combination with the fusion strategy of Zhang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Lin does not explicitly teach verifying, using the machine learning architecture, that the heartbeat comprises a beat, based on the concatenated first plurality of output values and the second plurality of output values.
Ming Li teaches verifying ("ECG based subject verification", sec. 1, p. 2769; "cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769), using the machine learning architecture (Fig. 1, p. 3770; "we propose a novel shift-invariant beat normalization and outlier removal method utilizing the outputs from two different R peak detectors. Moreover, we apply PCA on the normalized ECG beat waveforms to extract the low dimensional features followed by linear discriminant analysis (LDA) and within-class covariance normalization (WCCN) [22, 23, 24] for beat variability compensation. Finally, cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769; " HDP-AR-HMM is adopted to map the raw ECG data into a sequence of state labels (strings) by performing joint segmentation and clustering [27] rather than simple quantization [35]. Compared to the traditional HMM model for ECG segmenta-tion [36], this unsupervised HDP-AR-HMM does not require pre-annotated segment labels and boundaries for training and can au- tomatically determine the model size and reﬁne model for new un-seen data [26, 27]." sec. 3.2, p. 3771), that the heartbeat comprises a beat ("ECG based subject verification" p. 1, p. 3769), based on the concatenated first plurality of output values and the second plurality of output values (Fig. 1, Pre-processing two branches in the proposed system; "Since heartbeat and segment level subsystems model the ECG signal from different views and the latter one also covers information from those irregular beats, we perform score level fusion to utilize their complementary information and improve the performance." sec. 1, p. 3770).
Lin and Ming Li are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ensemble classifier of the Lin/Rajpurkar/Kelwade/Zhang combination with the multimodal biometric fusion and ECG based verification of Ming Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of verification scoring and outperform the baseline, as suggested by Ming Li ("Combining the aforementioned two subsystems together further improved the performance and outperformed the PCA baseline by 25% relatively on the PTB database." sec. Abstract, p. 3769).

Regarding Claim 12,
The Lin/Rajpurkar/Kelwade/Zhang/Ming Li combination teaches the computer program product of claim 11.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Lin and Zhang are analogous art because both are directed to combining two channels of information in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Rajpurkar/Kelwade/Ming Li combination with the fusion strategy of Zhang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 13,
The Lin/Rajpurkar/Kelwade/Zhang/Ming Li combination teaches the computer program product of claim 11.  Rajpurkar further teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique).
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Ming Li to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin")  in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 19,
The Lin/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Lin does not explicitly teach verifying, using the machine learning architecture, that the heartbeat comprises a beat, based on the concatenated first plurality of output values and second plurality of output values
Ming Li teaches verifying ("ECG based subject verification", sec. 1, p. 2769; "cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769), using the machine learning architecture (Fig. 1, p. 3770; "we propose a novel shift-invariant beat normalization and outlier removal method utilizing the outputs from two different R peak detectors. Moreover, we apply PCA on the normalized ECG beat waveforms to extract the low dimensional features followed by linear discriminant analysis (LDA) and within-class covariance normalization (WCCN) [22, 23, 24] for beat variability compensation. Finally, cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769; " HDP-AR-HMM is adopted to map the raw ECG data into a sequence of state labels (strings) by performing joint segmentation and clustering [27] rather than simple quantization [35]. Compared to the traditional HMM model for ECG segmenta-tion [36], this unsupervised HDP-AR-HMM does not require pre-annotated segment labels and boundaries for training and can au- tomatically determine the model size and reﬁne model for new un-seen data [26, 27]." sec. 3.2, p. 3771), that the heartbeat comprises a beat ("ECG based subject verification" p. 1, p. 3769), based on the concatenated first plurality of output values and the second plurality of output values (Fig. 1, Pre-processing two branches in the proposed system; "Since heartbeat and segment level subsystems model the ECG signal from different views and the latter one also covers information from those irregular beats, we perform score level fusion to utilize their complementary information and improve the performance." sec. 1, p. 3770).
Lin and Ming Li are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ensemble classifier of the Lin/Rajpurkar/Kelwade/Zhang/Li combination with the multimodal biometric fusion and ECG based verification of Ming Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of verification scoring and outperform the baseline, as suggested by Ming Li ("Combining the aforementioned two subsystems together further improved the performance and outperformed the PCA baseline by 25% relatively on the PTB database." sec. Abstract, p. 3769).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Lin et al. (Heartbeat Classification Using Normalized RR Intervals and Morphological Features, hereinafter "Lin") in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li"), and Shakur et al. (US 2019/0059763, Hereinafter "Shakur").

Regarding Claim 14,
The Lin/Rajpurkar/Kelwade/Zhang/Ming Li combination teaches the computer program product of claim 11.  Rajpurkar further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises identifying a cardiac irregularity based on the ECG data ("Many heart diseases, including Myocardial Infarction, AV Block, Ventricular Tachycardia and Atrial Fibrillation can all be diagnosed from ECG signals with an estimated 300 million ECGs recorded annually (Hed´en et al., 1996). We investigate the task of arrhythmia detection from the ECG record." sec. 1, p. 1), 
Lin and Rajpurkar are analogous art because both are directed to heartbeat classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heartbeat classifier of the Lin/Kelwade/Zhang/Ming Li to use the convolutional neural network of Rajpurkar to analyze the waveform data.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use methods that perform well in sensitivity and precision, as suggested by Rajpurkar ("We develop an algorithm which exceeds the performance of board certified cardiologists in detecting a wide range of heart arrhythmias from electrocardiograms recorded with a single-lead wearable monitor... We exceed the average cardiologist performance in both recall (sensitivity) and precision (positive predictive value)." Abstract p. 1).

The Lin/Rajpurkar/Kelwade/Zhang/Ming Li combination does not explicitly teach providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats.
Shakur teaches providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats ("If [atrial fibrillation (AF)] is detected, patients may be put on treatment and medication like blood thinners (Warfarin in particular), which can reduce the risk of stroke by up to two thirds [6], and the risk of death by one third without significantly increasing the risk of major bleeding [2]." [0007]).
The Lin/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination and Shakur are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to follow the heartbeat ensemble classifier of the Lin/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination with the treating the classified heart condition taught by Shakur.  The combination would have been obvious because one of ordinary skill in the art would be motivated to treat health conditions to decrease the risk of illness or death (Shakur [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126